Woods, C. J.,
delivered the opinion of the court.
Tobe Rucker was indicted, convicted and sentenced for unlawfully playing at cards or dice on Sunday. The charge is not one of gaming. Nor is it embraced in the definition of offenses denounced in § 2951, code of 1880, in our opinion. That section, by its terms, is confined to “ farces or plays of any kind, or any games, tricks, juggling, sleight of hand, or feats of dexterity, agility of body, or any bear baiting, or any bull baiting, horse racing, cock fighting, or any such like show or exhibition, etc.” While the word “ games” is used, it is manifest from the entire section that it was intended to apply to such sports or contests as are exhibited as spectacles to the people, and not to such private diversions as card playing, chess playing and the like.

The judgment of the court beloio is reversed, the indictment quashed, and the defendant discharged.